Opinion issued August 26, 2014




                                      In The
                               Court of Appeals
                                     For The
                            First District of Texas

                               NO. 01-14-00526-CR
                                    ____________

                      PAUL JOSEPH TIBBS, JR., Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 12
                            Harris County, Texas
                        Trial Court Cause No. 1959277


                            MEMORANDUM OPINION

      Counsel for appellant, Paul Joseph Tibbs, Jr., has filed a motion to dismiss

the appeal signed by Tibbs.    See TEX. R. APP. P. 42.2(a). We have not issued a

decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Justices Massengale, Brown and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2